DETAILED ACTION
Response to Amendment
Claims 1-15 are pending. Claims 1-15 are amended directly or by dependency on an amended claim.
Response to Arguments
Applicant’s arguments, see page 6, filed 20 June, 2022, with respect to the 35 USC 101 rejections of claims 1, 6, and 11 as well as their respective dependent claims along with accompanying amendments received on the same date have been fully considered and are persuasive.  The 35 USC 101 rejections of claims 1, 6, and 11 as well as their respective dependent claims have been withdrawn. 
Applicant's arguments filed 20 June, 2022 have been fully considered but they are moot because the new ground of rejection does not rely on the current combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, while the independent claims use part of claim 8 (the timestamps) it incorporates further limitations necessitating a new reference (determining a change in the first sentiment data or the second sentiment data: and marking the change with a timestamp to construct new sentiment data).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 9, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (IDS: US 20150206081 A1) in view of Crenshaw (US 20120072939 A1).

Regarding claims 1,  6, and 11, Lee et al. disclose an apparatus, a method comprising, and non-transitory computer-readable medium storing machine-readable instructions that, when executed by a processor, cause the processor to: receiving first visual data of a customer from a first camera (customer, [0066], first sensor video camera, [0069], face of the customer, [0201]); receiving second visual data of an employee from a second camera (cashier, [0066], second sensor video camera, [0069], face of the cashier, [0201]); identifying a first facial feature in the first visual data (extract a face feature vector, [0066], select a good-quality face feature, [0068], increase the accuracy of customer tracking, the system uses a set of face data {F} associated with each tracked object trajectory ObjTi, ObjTj as additional features, [0150], metadata containing the face features, [0193], camera near the POS captures an image of the customer's face, and face detection and feature extraction is subsequently performed, [0198]); identifying a second facial feature in the second visual data (assessment of guard/security officer with respect to a set of face feature data, [0043], extract a face feature vector, [0066], cashier, [0201]); determining first sentiment data based on the first facial feature (remote emotion identification by using object gait, face, etc. to extract further data about the customer e.g., whether relaxed, happy/smiling, anxiety level high, agitated, puzzled, [0162] emotional classification of customer from their visual and audio/speech data, [0202]); determining second sentiment data based on the second facial feature (The cashier-facing camera can become a deterrent for employee theft, since cashiers will know that the POS transactions will include video images which can include their face, and that these video images can be used by the system for emotion analysis, [0201], emotional classification of cashier from their visual and audio/speech data, [0202]); associating the first sentiment data with the second sentiment data (the return multimedia record can include the face of both customer and cashier, annotate videos, [0201], return multimedia record can include the emotional classification of customer and cashier from their visual and audio/speech data, [0202]); and transferring the first and second sentiment data to a server via a network interface connector (transmit face data to a customer table module and/or a queue statistics module, “annotate video frame with POS events/data and face data (which may be part of metadata), obtain the customer arrival time to queue from a customer table module, obtain cashier performance data from a knowledge base, insert the cashier performance for each completed POS transaction to a data warehouse, assess the average customer waiting time for each queue, and send real-time queue status information to a display” [0066]).

To the extent the image and feature extraction taken from the customer, cashier, and security guard are different embodiments, it would have been obvious at the time of filing to one of ordinary skill in the art the features extracted for each of these people could be used together as these are all presented as video data from a store that undergoes analysis, and as Lee et al. indicate changes, combinations, or substitutions within/of the embodiments would be obvious ([0241]).

Lee et al. do not explicitly disclose determine a change in the first sentiment data or the second sentiment data; and mark the change with a timestamp to construct new sentiment data.

Crenshaw teaches determine a change in the first sentiment data or the second sentiment data; and mark the change with a timestamp to construct new sentiment data (“A system and method of measuring audience reaction to media content includes obtaining images or other information of each individual of the audience as the individual views the content and analyzing the images or other information with software to generate emotional response source data for each individual”, abstract, time-stamping the information obtained concerning the individual's reaction or emotional response to the media content as the individual views the media content, [0019], identify numerous facial feature movements, such as a raised eyebrow, furrowed brow, corner of mouth down, teeth showing, movements are analyzed and are used to identify a person's mood or emotion, or the occurrence of a change of emotion at any instance of time, [0020], “The above arrangements permit the emotional response or responses of each individual (regardless of type of sensor used) to be measured and tracked during the course of the program being viewed. The emotional responses are time-stamped or otherwise known for each segment of the program viewed and the emotional state of each individual is known for each segment as well as any changes in emotional state. Thus, this information not only provides an indication of the individual's overall reaction to the program being viewed, it also provides information as to which segments of the program cause specific emotional responses and/or changes in emotional responses. Such information can be used by advertisers, content providers, producers, or like entities so that they may tailor their content accordingly or make changes where a desired emotional response or change in emotional response is not shown by the audience”, [0024]) [as the reference describes generating steps and adding time stamps to mark emotion changes, this is interpreted as construct new sentiment data]

Lee et al. and Crenshaw are in the same art of capturing customer visual data (Lee et al., [0066]; Crenshaw, abstract). The combination of Crenshaw with Lee et al. will enable the use of timestamps. It would have been obvious at the time of filing to one of ordinary skill in the art to add the timestamps of Crenshaw with the invention of Lee et al. as this was known at the time of filing, the combination would have predictable results, and as Crenshaw indicates “Such information can be used by advertisers, content providers, producers, or like entities so that they may tailor their content accordingly or make changes where a desired emotional response or change in emotional response is not shown by the audience” ([0024]) indicating the commercial benefit of adding timestamps to the emotional change determination.

Regarding claim 3, Lee et al. and Crenshaw disclose the apparatus of claim 1. Lee et al. further disclose the first camera comprises an infrared camera (infrared motion detector, [0114]). 

Regarding claim 4, Lee et al. and Crenshaw disclose the apparatus of claim 1. Lee et al. further disclose a network interface connector, wherein the machine readable instructions, when executed by the processor, cause the processor to: transmit first visual data via the network interface connector; and receive an identification of the customer via the network interface connector in response to the transmission of the first visual data (“An aspect of the disclosure also provides a system of store management by using face detection and matching for queue management purposes to improve site/store operations. Such a system may include a system to detect a face, extract a face feature vector, and transmit face data to a customer table module and/or a queue statistics module. Also included may be a system to collect and send POS interaction data to queue statistics module, as well as a system (such as a customer table module) to judge whether the received face is already in a customer table of the queue, [0066], verifying an identity of a customer picking up an order at a site, including receiving an order from a mobile device, the order including customer identification data, generating an order confirmation for the customer, and associating the customer identification data with the order confirmation, [0077], networked environment, [0107]).

Regarding claim 5, Lee et al. and Crenshaw disclose the apparatus of claim 4. Lee et al. further disclose the machine readable instructions, when executed by the processor, cause the processor to send a message to a point-of-sale terminal via the network interface connector based on the identification of the customer (“Such a system may include a system to detect a face, extract a face feature vector, and transmit face data to a customer table module and/or a queue statistics module. Also included may be a system to collect and send POS interaction data to queue statistics module, as well as a system (such as a customer table module) to judge whether the received face is already in a customer table of the queue)”, [0066]).

Regarding claim 8, Lee et al. and Crenshaw disclose the computer-readable medium of claim 6. Lee et al. and Crenshaw further disclose the instructions, when executed by the processor, cause the processor to associate the first sentiment data with the second sentiment data via the timestamp (Lee et al., matching module 82 can prune the candidates based on learned time-space associations between cameras. After the above trajectory grouping is accomplished, the system can update the appeared and disappeared time stamp of a person to determine, e.g., which customer was first, how long customer has been waiting, how long customer has been in the store (possibly displayed on monitor) by using persons table 84. Such information can be used, e.g., to determine which queue to offload, to determine cashier performance, [0152], multimedia record can include the face of both customer and cashier in the case that the POS has face detecting cameras on both sides of terminal, [0201]; Crenshaw, timestamps, [0024]).

Regarding claim 9, Lee et al. and Crenshaw disclose the computer-readable medium of claim 6. Lee et al. further disclose the instructions, when executed by the processor, cause the processor to identify demographic information of the customer based on the first visual data (customer count based on demographics, [0178], identity characteristics are extracted, such as age, gender, demographics, [0209]).

Regarding claim 12, Lee et al. and Crenshaw disclose the method of claim 11. Lee et al. further disclose identifying a number of people in the first visual data (expected customer demand extracted from prior data collected from video based detection counting, detecting balked customers, [0024], video based counting, video based balked customer detection, [0126], inform the retail store manager if a customer has been assisted by a sales staff member when the number of customers is fewer than the number of sales staff, [0124], number of cars, [0134], customer count based on demographics, [0178], camera 44 or other sensor observes the entrance of the drive thru and detects whether a car entered the drive thru lane, collects these "enter" events and produces per-hour arrival count data, [0185], number of detected faces, [0190], customer count, [0218]).

Regarding claim 13, Lee et al. and Crenshaw disclose the method of claim 12. Lee et al. further disclose determining demographic information corresponding to the people in the first visual data (customer count based on demographics, [0178], identity characteristics are extracted, such as age, gender, demographics, [0209]).

Regarding claim 14, Lee et al. and Crenshaw disclose the method of claim 11. Lee et al. further disclose receiving third visual data of a line of customers from a third camera, the line comprising the customer (queue statistics, FIG. 15 shows a schematic view of the system, store manager display 96, and queues Q1-Q5, wherein customers are represented by circles, [0205]).

Regarding claim 15, Lee et al. and Crenshaw disclose the method of claim 11. Lee et al. further disclose receiving transaction data associated with the customer; determining demographic information of the customer based on the first visual data; associating the first sentiment data with the transaction data; and associating the demographic information with the transaction data (customer count based on demographics, [0178], transaction is stored with the extracted face features, [0198], multimedia record, [0201], identity characteristics are extracted, such as age, gender, demographics, [0209]).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (IDS: US 20150206081 A1) and Crenshaw (US 20120072939 A1) as applied to claim 1 above, further in view of Albertson et al. (IDS: US 20080172261 A1).

Regarding claim 2, Lee et al. and Crenshaw disclose the apparatus of claim 1. Lee et al. and Crenshaw do not explicitly disclose a third camera to capture third visual data of the customer; and a fourth camera to capture fourth visual data of the employee, wherein the first and third visual data represent stereoscopic data of the customer and the second and fourth visual data represent stereoscopic data of the employee.

Albertson et al. teach a third camera to capture third visual data of the customer; and a fourth camera to capture fourth visual data of the employee, wherein the first and third visual data represent stereoscopic data of the customer and the second and fourth visual data represent stereoscopic data of the employee (In capturing the three-dimensional movement of the consumer, the response processing system captures the three-dimensional movement using a stereoscopic image device to identify and track a particular three-dimensional movement, [0011], For supporting multiple types of image and data detection, 3D object detector 104 may include multiple types of image capture devices, including one or more video cameras arranged for stereoscope video image capture, and other types of sensors for capturing depth characteristics or other types of characteristics of one or more objects, [0035], detectable movement environment 200 includes a stereoscopic image device comprising an image capture device 202 and an image capture device 204, each positioned to detect movement of one or more objects, [0045]). 

Lee et al. and Albertson et al. are in the same art of capturing customer visual data (Lee et al., [0066]; Albertson et al., [0011]). The combination of Albertson et al. with Lee et al. and Crenshaw will enable the use of a stereoscopic imaging system. It would have been obvious at the time of filing to one of ordinary skill in the art to add the stereoscopic cameras of Albertson et al. with the invention of Lee et al. and Crenshaw as this was known at the time of filing, the combination would have predictable results, and as Albertson et al. indicate this will allow multiple types of detection ([0035]) which will provide the most complete data record for analysis in combination with Lee et al. and Crenshaw, allowing for the most thorough and accurate data analysis.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (IDS: US 20150206081 A1) and Crenshaw (US 20120072939 A1) as applied to claim 6 above, further in view of Bonfiglio et al. (US 20150039451 A1).

Regarding claim 7, Lee et al. disclose the CRM of claim 6. Lee et al. further disclose a biometric sensor ([0114]) but do not explicitly disclose the instructions, when executed by the processor, cause the processor to identify an iris pattern in the first visual data.

Bonfiglio et al. teach identify an iris pattern in the first visual data (“FIG. 6 shows the use of iris identification for identifying an enrolled customer. An iris image of an enrolled customer is acquired by an iris image acquisition sensor 172. Iris image identification software 173 compares the acquired iris image with a template set of iris images stored in a database 174 to determine whether there is a match 175. When a match is found between the acquired iris image and stored iris images contained in the template set, this prompts the linkage key 111 assigned to the identified enrolled customer to display the stored data 114, i.e., customer identification number, name, address, photograph, payment information, and the one or more preferences of one or more foods and/or drinks, on a display screen 108 of the one or more computing devices 106”, [0061]).

Lee et al. and Bonfiglio et al. are in the same art of capturing customer visual data (Lee et al., [0066]; Bonfiglio et al., [0061]). The combination of Bonfiglio et al. with Lee et al. and Crenshaw will enable the use of an iris. It would have been obvious at the time of filing to one of ordinary skill in the art to add the iris imaging of Bonfiglio et al. with the invention of Lee et al. and Crenshaw as this was known at the time of filing, the combination would have predictable results, and as Lee et al. already indicates the use of biometric scanners ([0114]) of which iris would be a subcategory of, and as Bonfiglio et al. indicate “The complex iris texture carries very distinctive information which is used for identification. The recognition system includes iris segmentation, enrollment and matching, using complex digital image processing algorithms. The algorithms are able to detect individual irises under various conditions, such as visual noise, lighting reflections, obstructions in eye images, gazing-away eyes and eyes with narrowed eyelids” ([0063]) which indicates the accuracy of this method as opposed to other methods, making its integration with the invention of Lee et al. and Crenshaw desirable to maximize customer record matching. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (IDS: US 20150206081 A1) and Crenshaw (US 20120072939 A1) as applied to claim 6 above, further in view of Bell et al. (US 20180308082 A1).

Regarding claim 10, Lee et al. and Crenshaw disclose the CRM of claim 6. Lee et al. imply the instructions, when executed by the processor, cause the processor to identify a third facial feature in the second visual data, the second facial feature corresponding to the employee and the third facial feature corresponding to a second employee (kitchen camera also detects abnormal wandering and personnel counts in the area, [0227]) however another reference is provided to make this explicit.

Bell et al. teach the instructions, when executed by the processor, cause the processor to identify a third facial feature in the second visual data, the second facial feature corresponding to the employee and the third facial feature corresponding to a second employee (“The merchant device 300 can perform a similar analysis for determining whether the second employee 710 is within the predetermined distance 606. For instance, the merchant device 300 can analyze the image data to determine that at least a portion of the image data represents the second employee 710. In some instances, the merchant device 300 can make the determination using facial recognition and/or some other image processing technique. The merchant device 300 can then determine a geographical location of the second employee 710 within the physical establishment 702 based on the portion of the image data that represents the second employee 710. For instance, the merchant device 300 can analyze the portion of the image data with respect to a layout of the physical establishment 702 to identify where the second employee 710 is located within the physical establishment 702. Using the geographical location, the merchant device 300 can determine that the second employee 710 is outside the predetermined distance 606”, [0137]).

Lee et al. and Bell et al. are in the same art of capturing employee visual data (Lee et al., [0043], [0201]; Bell et al., [0061]). The combination of Bell et al. with Lee et al. and Crenshaw will enable the recognition of multiple employees. It would have been obvious at the time of filing to one of ordinary skill in the art to add the additional employee tracking of Bell et al. with the invention of Lee et al. and Crenshaw as this was known at the time of filing, the combination would have predictable results, and as Lee et al. implies the possibility of tracking more than one employee (image of both a cashier and security guard analyzed), and as Bell et al. indicate tracking multiple employees will make more clear when a customer is in need of assistance ([0036]), allowing the customer experience to be optimized in combination with Lee et al. and Crenshaw which will lead to greater customer satisfaction and long term store profitability.
                                                    Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20130300645 A1 (Each facial feature is assigned a feature value. Facial features include, but are not limited to eye gaze direction, tilt direction of head, wrinkling of forehead, nostril expansion, eyebrow movement/orientation, mouth/lip orientation, e.g., open, closed, turned upward, turned downward, open and turned upward, open and turned downward, lips forwardly protruding. The detected facial features are each assigned a feature value associated with a human emotion. In the embodiment of FIG. 7, the facial features recognition module 122 recognizes user 8 facial features, tracks them, and recognizes patterns of facial features movement. The tracked facial features are then classified into particular expressions via an expression classification algorithm, e.g., sequential vector machine, neural network, etc., resulting in expression values indicative of user 8's current emotional state. Output of the update algorithm 1050 are time-stamped new values for each of the basic emotions in an emotional matrix 1062 and time-stamped records of events related to changes in emotional variables written into a learning database 140. The time stamped, events data is transmitted from learning database 140 to an update algorithm 1050, which enables the real-time modification of the calculation of changes to emotional values by the update algorithm 1050 in emotional matrix 1062 depending on the experience accumulated in learning database 140 into which the updated events data (including emotion values and emotion value changes) is processed and logged, respectively. Updated events data are further exchanged in real time with the network storage system 130 or repository of network 64, the network storage system 130 logging the events data, emotion values, and emotion value changes/differential indicative of machine's (computer's 15) current emotional state therein); US 20180075490 A1 (The server 106 may comprise suitable logic, circuitry, interfaces, and/or code that may be configured to receive and store tagged content items, or a portion of a content item, such as a sequence of image frames, tagged with a particular emotional state of a user, such as the user 112, from the first electronic device 102. The transitions in the emotional states of the user 112 may be monitored and continuously tracked by use of the various electronic devices, such as the first electronic device 102, the second electronic device 104, and the one or more wearable devices 108. The server 106 may be further configured to receive information related to detected transitions in emotional states with timestamps from various electronic devices, such as the first electronic device 102, the second electronic device 104, and the one or more wearable devices 108); US 8577705 (generate time-stamped measurements in accordance with the behavior analysis, segmentation, impression analysis measurement, and emotion change measurement, utilizing a time server 109).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661